Case 1:19-cv-07130-ER Document9 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

YANA PASKOVA,
Plaintiff,
v. ORDER
I REQUIRE ART STUDIOS, LLC, 19 Civ. 7130 (ER)
Defendant.
RAMOS, D.J.

 

On July 30, 2019, Yana Paskova brought suit against I Require Art Studios, LLC for
copyright infringement. Doc. 1. On September 12, 2019, the Court granted Defendant an
extension of time to respond to the complaint until October 1, 2019. Since then, Defendant has
not filed a response to the complaint and the parties have not otherwise contacted the Court.
Accordingly, the parties are directed to submit a joint status report by October 22, 2020.

It is SO ORDERED.

Dated: October 8, 2020
New York, New York

ZZ (2.

Edgardo Ramos, U.S.D.J.

 
